DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0313858) (Tanaka) in view of Araki et al. (US 2012/0010351) (Araki).
Regarding claim 1
Tanaka teaches a polyolefin resin composition comprising cellulose nanofibers and a polypropylene resin, wherein the cellulose nanofibers having an average thickness of 36.5 nm (i.e., a width of 36.5 nm). See, e.g., title and paragraphs [0074-0075]. 
Tanaka teaches the polyolefin resin composition is capable of being injection molded. The injection molded article is for use in automobile parts. Paragraphs [0067-0068] and [0082-0086]. 
Tanaka further teaches the polyolefin resin composition comprises 90 wt. % polypropylene resin and 5 wt. % cellulose nanofibers, therefore comprising 5.56 parts by mass cellulose nanofibers with respect to 100 parts by mass of an entire resin component in the polyolefin resin composition. (5/90)*100 = 5.56 parts by mass. See Ex. 2 in Table 1. 
Tanaka teaches the polyolefin resin is a polypropylene, such as E-105 GM. Paragraph [0076]. Tanaka does not state explicitly that E-105 GM is a propylene block copolymer. However, Tanaka teaches a propylene block copolymer is a suitable polyolefin resin for the polyolefin resin composition, wherein the polyolefin resin imparts improved mechanical properties such as stiffness, impact resistance and the like to a molded product obtained by molding the composite resin composition. Paragraphs [0046], [0049-0050], and [0053].

With respect to the difference, Araki teaches a polypropylene-based resin composition having excellent impact resistance, tensile elongation at break and rigidity, a molded article thereof, and an automobile interior or exterior material using the same. The polypropylene-based resin composition is molded by injection molding from the viewpoint of productivity. See, e.g., abstract and paragraphs [0118-0119].

As Araki expressly teaches, from the viewpoint of high impact resistance and high rigidity a propylene block copolymer is preferable. Paragraph [0038]. 
As Araki expressly teaches, the polymer of the polypropylene-based resin composition from the viewpoint of processability and rigidity possesses a melt flow rate from 30 g/10 minutes to 150 g/10 minutes. Paragraph [0043]. 
Araki and Tanaka are analogous art as they are both drawn to molded products derived from the polyolefin resin composition for use in automobile parts.
In light of the motivation as provided by Araki, it therefore would have been obvious to one of ordinary skill in the art to use the propylene block copolymer J709QG having a melt flow rate of 55 g/10 minutes as the polyolefin resin of Tanaka, in view of high impact resistance, high rigidity, and processability, and to form a molded article comprising a polyolefin resin composition with predictable success, as Araki teaches the propylene block copolymer J709QG is suitable for use in a polyolefin resin composition for an injection molded article for use in an automobile, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).

Given that the material and structure of the polyolefin resin composition of Tanaka in view of Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Tanaka would inherently have a coefficient of linear thermal expansion of 85 ppm/K or less at 25ºC, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and structure of the polyolefin resin composition of Tanaka in view of Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Tanaka would inherently have a flexural modulus at 25ºC of 2.2 GPa or more, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and structure of the polyolefin resin composition of Tanaka in view of Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Tanaka would inherently have an apparent shear viscosity at 190ºC, in which an apparent shear rate is 2430 mm/s, is less than 500 Pa*sec, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0313858) (Tanaka) in view of Araki et al. (US 2012/0010351) (Araki), as applied in claim 1 above, and further in view of Oobayashi et al. (US 2006/0074174) (Oobayashi). 
Regarding claims 5-9
Tanaka teaches the molded products formed by injection molding derived from the polyolefin resin composition is suitably used for automobile parts. Paragraphs [0068] and [0086]. However, Tanaka does not explicitly teach the specific automobile part. 
With respect to the difference, Oobayashi teaches a polyolefin resin composition, comprising cellulose fiber, wherein applications of the molded article obtained by injection molding the polyolefin resin composition include automotive components, wherein known automotive components include door inner panels, door outer panels, and fenders. See, e.g., title and paragraphs [0096] and [0164-0166].
Oobayashi and Tanaka in view of Araki are analogous art as they are both drawn to polyolefin resin compositions for use in automobiles. 
In light of the disclosure of producing molded articles from polyolefin compositions for automotive components as provided by Oobayashi, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form an inner panel and outer panel of a back door for a vehicle or a fender for a vehicle using the injection molded article of Tanaka in view of Araki, in order to form a back door for a vehicle or a fender for a vehicle with predictable success, and thereby arrive at the claimed invention.

Claim 1, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toru (JP 2009167249) in view of Tanaka et al. (US 2017/0313858) (Tanaka) and Araki et al. (US 2012/0010351) (Araki), taken in view of evidence provided by Ehrenstein et al. (Thermal Analysis of Plastics – Theory and Practice) (Ehrenstein). 
Regarding claims 1 and 11
See, e.g., description and paragraphs [0009-0011], [0041-0042], [0044], [0051], [0120-0121], and [0160].
Toru teaches the cellulose fiber has an average fiber diameter of 4 to 400 nm (i.e., width). Paragraphs [0017-0018]. 
	Toru further teaches the amount of component (A), the cellulose fiber, in the cellulose fiber resin composition is 5-75% by weight, wherein the remainder of the cellulose fiber resin composition is comprised by polyolefin (B) and polyolefin (C) (Toru, [0124-0125]). Therefore, the amount of cellulose nanofiber is 5.26-300 parts by mass, with respect to 100 parts by mass of an entire resin component in the cellulose fiber resin composition. (5/95)*100 = 5.26 parts by mass; (75/25)*100 = 300 parts by mass. Paragraphs [0124-0125]. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Toru further teaches the cellulose fiber resin composition has a low linear expansion coefficient of, preferably, 110 ppm/K or less and 10 ppm/K or more. Toru teaches the linear expansion coefficient is determined from the measured value at 60ºC to 100ºC. Paragraphs [0127] and [0168].
Given Toru teaches the coefficient of linear expansion was obtained from the measured values from 60ºC to 100ºC, it is clear the cellulose fiber resin composition of Toru would necessarily possess a coefficient of linear thermal expansion below 85 ppm/K at 25ºC as the 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Toru does not explicitly teach the cellulose fibers are cellulose nanofibers (A) or the copolymer is a block copolymer (B). 
With respect to the difference, Tanaka (A) teaches a polyolefin resin composition comprising cellulose nanofibers and a polyolefin resin, for use in molded articles as automobile parts. See, e.g., abstract and paragraphs [0068] and [0086]. 
Tanaka teaches the cellulose nanofibers have an average thickness of 10-200 nm. Paragraphs [0026] and [0029-0030]). 
As Tanaka expressly teaches, by virtue of incorporation of cellulose nanofibers into a polyolefin resin, the resin composition is capable of yielding a molded product that is less susceptible to lowering of impact strength and that exhibits a high stiffness and yet has a low specific gravity, i.e. that has an increased specific stiffness, and that has decreased surface roughness and thus an excellent appearance. Paragraph [0069]. 
Tanaka and Toru are analogous art as they are both drawn to polyolefin resin compositions for molded articles used in automobile material. See Toru, paragraph [0161]. 
In light of the motivation of using cellulose nanofibers as provided by Tanaka, it therefore would have been obvious to one of ordinary skill in the art to use cellulose nanofibers as the In re Leshin, 227 F.2d 198 (CCPA 1960).

With respect to the difference, Araki (B) teaches a polypropylene-based resin composition having excellent impact resistance, tensile elongation at break and rigidity, a molded article thereof, and an automobile interior or exterior material using the same. The polypropylene-based resin composition is molded by injection molding from the viewpoint of productivity. See, e.g., abstract and paragraphs [0118-0119].
Araki teaches the polypropylene-based resin composition comprises a propylene block copolymer, such as the propylene block copolymer J709QG by Prime Polymer Co. possessing a melt flow rate of 55 g/10 minutes. Paragraphs [0037-0039], [0043], [0125], and [0161].
As Araki expressly teaches, from the viewpoint of high impact resistance and high rigidity a propylene block copolymer is preferable. Paragraph [0038]. 
As Araki expressly teaches, the polymer of the polypropylene-based resin composition from the viewpoint of processability and rigidity possesses a melt flow rate from 30 g/10 minutes to 150 g/10 minutes. Paragraph [0043]. 
Araki and Toru in view of Tanaka are analogous art as they are both drawn to molded products derived from the polyolefin resin composition for use in automobile parts. 
In light of the motivation as provided by Araki, it therefore would have been obvious to one of ordinary skill in the art to use the propylene block copolymer J709QG having a melt flow rate of 55 g/10 minutes as the polymer (C) of Toru in view of Tanaka, in view of high impact In re Leshin, 227 F.2d 198 (CCPA 1960).

Given that the material and structure of the polyolefin resin composition of Toru in view of Tanaka and Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Toru in view of Tanaka and Araki would inherently have a flexural modulus at 25ºC of 2.2 GPa or more, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and structure of the polyolefin resin composition of Toru in view of Tanaka and Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Toru in view of Tanaka and Araki would inherently have an apparent shear viscosity at 190ºC, in which an apparent shear rate is 2430 mm/s, is less than 500 Pa*sec, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 5
Toru further teaches the cellulose fiber resin composition of the present invention is molded to form an outer panel of an automobile. Paragraphs [0002] and [0160-0161].
Given that Toru discloses the injection molded article comprising a cellulose fiber resin composition that overlaps the presently claimed injection molded article comprising a polyolefin resin composition, including forming an outer panel of an automobile using the injection molded article, it therefore would be obvious to one of ordinary skill in the art, to form the outer panel of an automobile using the injection molded cellulose fiber resin composition, which is both disclosed by Toru and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toru (JP 2009167249) in view of Tanaka et al. (US 2017/0313858) (Tanaka) and Araki et al. (US 2012/0010351) (Araki), as applied in claim 1 above, and further in view of Oobayashi et al. (US 2006/0074174) (Oobayashi). 
Regarding claims 6-9
Toru in view of Tanaka and Araki teaches all of the limitations of claim 1 above. Toru teaches the cellulose fiber resin composition is molded to form automobile material, such as an automobile interior material, an outer panel, a bumper, etc. Paragraphs [0002] and [0160-0161]. However, Toru in view of Tanaka and Araki does not explicitly teach forming a back door for a vehicle. 
With respect to the difference, Oobayashi teaches a polyolefin resin composition, comprising cellulose fiber, wherein applications of the molded article obtained by injection molding the polyolefin resin composition include automotive components, wherein known See, e.g., title and paragraphs [0096] and [0164-0166].
Oobayashi and Toru in view of Tanaka and Araki are analogous art as they are both drawn to polyolefin resin compositions. 
In light of the disclosure of producing molded articles from polyolefin compositions for automotive components as provided by Oobayashi, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form an inner panel and outer panel of a back door for a vehicle or a fender for a vehicle using the injection molded article of Toru in view of Tanaka and Araki, in order to form a back door for a vehicle or a fender for a vehicle with predictable success, and thereby arrive at the claimed invention.

Response to Arguments
The previous rejection of claims 1, 5-9, and 11 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 
	
Applicant's arguments and affidavit filed 09/29/2021 have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“Applicant respectfully submits that one of ordinary skill in the art would not have been motivated to combine Tanaka and Araki, nor to combine Toru, Tanaka, and Araki.”

Remarks, pg. 5
“In my opinion, Araki teaches nothing more than general resins for injection molded article and does not teach any characteristics of the polyolefin resin composition in which the cellulose microfibrils are blended. 
	As described in paragraph [0073] of the present application, flowability at a high temperature is one of the important factors in manufacturing the molded articles. 
Tanaka discloses polyolefin resin including a content of cellulose microfibrils within the range recited in claim 1 of the present application, however, since Tanaka’s resin does not have a value of MFR within the range recited in claim 1 of the present application the property of the entire resin of Tanaka would be totally different from the present invention according to claim 1. 
As shown in Table 1 of the present application, with the same polyolefin resin having the same MFR, the properties of the resin would result in totally different due to the amount of cellulose microfibrils. 
As a person having ordinary skill in the art (“POSA”), I believe that it is not possible to predict the properties of the resin having microfibrils of Tanaka and MFR of Araki. Therefore, I believe POSA would not have been motivated to combine Tanaka’s resin having small value of MFR with the Araki’s resin without microfibrils. Further, I believe that even if POSA tried to combine Tanaka and Arak, POSA would not have a reasonable expectation of success or would not have arrived at the present invention as recited in claim 1 without undue experiments. 

Affidavit, pg. 2-3

The Examiner respectfully traverses as follows:
Firstly, it is not required that the person having ordinary skill in the art would combine the polypropylene of Araki with the polyolefin resin composition of Tanaka in order to obtain the specifically claimed properties. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Secondly, Applicant has provided no reasoning or evidence as to why a person having ordinary skill in the art would not look to Araki to modify Tanaka. The fact remains Tanaka teaches the polyolefin resin imparts improved mechanical properties such as stiffness and impact resistance. Tanaka teaches the polyolefin resin is a polypropylene block copolymer. Paragraphs [0046-0050]. Tanaka teaches the injection molded product derived from the polyolefin resin composition is used in automobile parts. Paragraphs [0068] and [0086].

In view of the motivation provided by Araki, it therefore would have been obvious to one of ordinary skill in the art to use the propylene block copolymer J709QG having a melt flow rate of 55 g/10 minutes as the polyolefin resin of Tanaka, in order to provide a polyolefin resin having high impact resistance, high rigidity, and processability, and to form a molded article comprising a polyolefin resin composition with predictable success, as Araki teaches the propylene block copolymer J709QG is suitable for use in a polyolefin resin composition for an injection molded article for use in an automobile, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
	Given Araki and Tanaka are both directed to injection molded articles for use in automobiles and given Araki provides proper motivation to use the propylene block copolymer, including high impact resistance, high rigidity, and processability, it is the Examiner’s opinion the person of ordinary skill in the art would have motivation to combine Araki and Tanaka. Further, given the material and structure of the polyolefin resin composition of Tanaka in view of Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Tanaka in view of Araki would intrinsically have a coefficient of linear thermal expansion at 25ºC of less than 75 ppm/K, a 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
It is not clear how the prior art can disclose the same polyolefin resin composition as presently claimed comprising the same components and amount of components as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Appellant’s position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.”

	
Applicants further argue:
“Toru does not teach MFR of polyolefin nor the objection of the present application. 
Toru is directed to a cellulose fiber composition for reducing ashes when recycling the resin. Toru discloses cellulose nanofiber of 5.25 parts by mass, however, Toru is totally silent as to the melt flow rate of the resin. 
Therefore, for the same reasons discussed above, I believe POSA would not have been motivated to combine Toru with Tanaka or Araki.”

Affidavit, pg. 3
The Examiner respectfully traverses as follows:
Firstly, it is not required that the person having ordinary skill in the art would combine the polypropylene of Araki with the polyolefin resin composition of Toru or the cellulose nanofiber of Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Secondly, Applicant has provided no reasoning or evidence as to why a person having ordinary skill in the art would not look to Araki to modify Toru. The fact remains Toru teaches an injection molded article comprising the cellulose fiber resin composition is used in an automobile, such as interior materials, outer panels, etc. Paragraphs [0160-061]. Toru teaches the polyolefin resin composition comprises a polypropylene block copolymer. Paragraphs [044] and [0120]. 
Araki teaches an injection molded article derived from a polypropylene-based resin composition having excellent impact resistance, tensile elongation at break and rigidity, for use in an automobile. Abstract and paragraphs [0118-0119] and [0161]. Araki teaches from the viewpoint of high impact resistance and high rigidity, a propylene block copolymer is used in the resin composition, such as the propylene block copolymer J709QG by Prime Polymer Co. possessing a melt flow rate of 55 g/10 minutes. Paragraphs [0038] and [0125]. Araki teaches the melt flow rate of the propylene block copolymer is preferably 30 g/10 minutes to 150 g/10 minutes from the viewpoint of rigidity. Paragraph [0043].
In view of the motivation provided by Araki, it therefore would have been obvious to one of ordinary skill in the art to use the propylene block copolymer J709QG having a melt flow rate of 55 g/10 minutes as the polyolefin component (C), in order to provide a polyolefin resin having high impact resistance, high rigidity, and processability, and to form a molded article comprising a polyolefin resin composition with predictable success, as Araki teaches the propylene block copolymer J709QG is suitable for use in a polyolefin resin composition for an injection molded article for use in an automobile, and because it has been held to be within the general skill of a 
	Given Araki and Toru are both directed to injection molded articles for use in automobiles and given Araki provides proper motivation to use the propylene block copolymer, including high impact resistance, high rigidity, and processability, it is the Examiner’s opinion the person of ordinary skill in the art would have motivation to combine Araki and Toru. Further, given the material and structure of the polyolefin resin composition of Toru in view of Tanaka and Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Toru in view of Tanaka and Araki would intrinsically have a coefficient of linear thermal expansion at 25ºC of less than 75 ppm/K, a flexural modulus at 25ºC of 2.2 GPa or more, and an apparent shear viscosity at 190ºC, in which an apparent shear rate is 2430 mm/s, is less than 500 Pa*sec, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
It is not clear how the prior art can disclose the same polyolefin resin composition as presently claimed comprising the same components and amount of components as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Appellant’s position that this would not be the case: (1) evidence would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789